



CTI BIOPHARMA CORP.
2017 EQUITY INCENTIVE PLAN


1.
PURPOSE OF PLAN



The purpose of this CTI BioPharma Corp. 2017 Equity Incentive Plan (this “Plan”)
of CTI BioPharma Corp., a Washington corporation (the “Corporation”), is to
promote the success of the Corporation by providing an additional means through
the grant of awards to attract, motivate, retain and reward selected employees
and other eligible persons and to enhance the alignment of the interests of the
selected participants with the interests of the Corporation’s shareholders.
2.
ELIGIBILITY



The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a director of the Corporation or one of its Subsidiaries; or
(c) an individual consultant or advisor who renders or has rendered bona fide
services (other than services in connection with the offering or sale of
securities of the Corporation or one of its Subsidiaries in a capital-raising
transaction or as a market maker or promoter of securities of the Corporation or
one of its Subsidiaries) to the Corporation or one of its Subsidiaries and who
is selected to participate in this Plan by the Administrator; provided, however,
that a person who is otherwise an Eligible Person under clause (c) above may
participate in this Plan only if such participation would not adversely affect
either the Corporation’s eligibility to use Form S-8 to register under the
Securities Act of 1933, as amended (the “Securities Act”), the offering and sale
of shares issuable under this Plan by the Corporation or the Corporation’s
compliance with any other applicable laws. Subject to the provisions of this
Plan, the Administrator may from time to time, select among the Eligible
Persons, those to whom awards shall be granted and determine the nature and
amount of each award. No Eligible Person shall have any right, by virtue of this
Plan, to receive an award. An Eligible Person who has been granted an award (a
“participant”) may, if otherwise eligible, be granted additional awards if the
Administrator shall so determine in its sole discretion. As used herein,
“Subsidiary” means any corporation or other entity a majority of whose
outstanding voting stock or voting power is beneficially owned directly or
indirectly by the Corporation; and “Board” means the Board of Directors of the
Corporation.
3.
PLAN ADMINISTRATION



3.1.
The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by applicable law, to one or more officers of the Corporation,
its powers under this Plan (a) to designate the officers and employees of the
Corporation and its Subsidiaries who will receive grants of awards under this
Plan, and (b) to determine the number of shares subject to, and the other terms
and conditions of, such awards. The Board may delegate different levels of
authority to different committees with administrative and grant authority under
this Plan. Unless otherwise provided in the Bylaws of the Corporation or the
applicable charter of any Administrator: (a) a majority of the members of the
acting Administrator shall constitute a quorum, and (b) the vote of a majority
of the members present assuming the presence of a quorum or the unanimous
written consent of the members of the Administrator shall constitute action by
the acting Administrator.



3.2.
Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within any express limits on the authority delegated to that committee or
person(s)), including, without limitation, the authority to:



(a)
determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an award under this Plan;






--------------------------------------------------------------------------------





(b)
grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of awards consistent with the
express limits of this Plan, establish the installment(s) (if any) in which such
awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that the
awards are vested and/or exercisable at grant and no delayed exercisability or
vesting is required, establish any applicable performance-based exercisability
or vesting requirements, and establish the events (if any) of termination,
expiration or reversion of such awards;

(c)
approve the forms of any award agreements (which need not be identical either as
to type of award or among participants);

(d)
construe and interpret this Plan, any sub-plan and any agreements defining the
rights and obligations of the Corporation, its Subsidiaries, and participants
under this Plan, further define the terms used in this Plan, and prescribe,
amend and rescind rules and regulations relating to the administration of this
Plan, any sub-plan or the awards granted under this Plan;

(e)
cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

(f)
accelerate, waive or extend the vesting or exercisability, or modify or extend
the term of, any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum ten-year term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services (as
defined in the award agreement for purposes of the applicable award) or other
events of a personal nature) subject to any required consent under Section
8.6.5;

(g)
adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise waive or change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

(h)
determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action to grant the award (unless
otherwise designated by the Administrator, the date of grant of an award shall
be the date upon which the Administrator took the action granting an award);

(i)
determine whether, and the extent to which, adjustments are required pursuant to
Section 7.1 hereof and take any of the actions contemplated by Section 7.2 in
connection with the occurrence of an event of the type contemplated by Section
7.2;

(j)
acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below);

(k)
determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined;

(l)
determine whether awards will be granted singly, in combination with, in tandem
with, in replacement of, or as an alternative to, other awards granted under
this Plan or any other incentive or compensation plan of the Corporation or any
Subsidiary;

(m)
grant waivers of Plan or award conditions;

(n)
determine whether the performance targets or goals under any performance-based
award have been met and whether a performance-based award has been earned; and

(o)
make all other determinations necessary or advisable for the administration of
this Plan, any sub-plan or award agreement.






--------------------------------------------------------------------------------





Notwithstanding the foregoing and except for an adjustment pursuant to Section
7.1 or a repricing approved by shareholders, in no case may the Administrator
(1) amend an outstanding stock option or SAR to reduce the exercise price or
base price of the award, (2) cancel, exchange, or surrender an outstanding stock
option or SAR in exchange for cash or other awards for the purpose of repricing
the award, or (3) cancel, exchange, or surrender an outstanding stock option or
SAR in exchange for an option or SAR with an exercise or base price that is less
than the exercise or base price of the original award.
3.3.
Binding Determinations. Any action taken by, or inaction of, the Corporation or
the Administrator relating or pursuant to this Plan (or any award made under
this Plan) and within its authority hereunder or under applicable law shall be
within the absolute discretion of that entity or body and shall be conclusive
and binding upon all persons. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with this Plan (or any award made under this Plan), and all
such persons shall be entitled to indemnification and reimbursement by the
Corporation in respect of any claim, loss, damage or expense (including, without
limitation, attorneys’ fees) arising or resulting therefrom to the fullest
extent permitted by law and/or under any directors and officers liability
insurance coverage that may be in effect from time to time. Neither the Board
nor any Board committee, nor any member thereof or person acting at the
direction thereof, nor the Corporation or any of its Subsidiaries, shall be
liable for any damages of a participant should an option intended as an ISO (as
defined below) fail to actually meet the requirements of the Internal Revenue
Code of 1986, as amended (the “Code”), applicable to ISOs, should any other
award(s) fail to qualify for any intended tax treatment, should any award grant
or other action with respect thereto not satisfy Rule 16b-3 promulgated under
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or
otherwise for any tax or other liability imposed on a participant with respect
to an award.



3.4.
Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Administrator may obtain and may rely upon the
advice of experts, including employees and professional advisors to the
Corporation. No director, officer or agent of the Corporation or any of its
Subsidiaries shall be liable for any such action or determination taken or made
or omitted in good faith.



3.5.
Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.



4.SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS


4.1.
Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.



4.2.
Share Limits. The maximum number of shares of Common Stock that may be delivered
pursuant to awards granted to Eligible Persons under this Plan (the “Share
Limit”) is equal to the sum of the following:



(1)
2,000,000 shares of Common Stock, plus

(2)
the number of any shares subject to stock options granted under the 2015 Plan or
the Corporation’s 2007 Equity Incentive Plan, as amended (the “2007 Plan”) and
outstanding on the date of shareholder approval of this Plan (the “Shareholder
Approval Date”) which expire, or for any reason are cancelled or terminated,
after the Shareholder Approval Date without being exercised, plus;

(3)
the number of any shares subject to restricted stock or restricted stock unit
awards granted under the 2015 Plan or the 2007 Plan that are outstanding and
unvested on the Shareholder Approval Date that are forfeited, terminated,
cancelled or otherwise reacquired by the Corporation without having become
vested.

provided that in no event shall the Share Limit exceed 5,902,207 shares (which
is the sum of the 2,000,000 shares set forth above, plus the aggregate number of
shares subject to stock options and unvested restricted





--------------------------------------------------------------------------------





stock and restricted stock unit awards previously granted and outstanding under
the 2015 Plan and the 2007 Plan as of the Effective Date).
The following limits also apply with respect to awards granted under this Plan:
(a)
The maximum number of shares of Common Stock that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
2,000,000 shares.

(b)
The maximum number of shares of Common Stock subject to those options and stock
appreciation rights that are granted during any calendar year to any individual
under this Plan is 1,200,000 shares.

(c)
Additional limits with respect to Qualified Performance-Based Awards are set
forth in Section 5.2.3.

(d)
Awards that are granted under this Plan during any one calendar year to any
person who, on the grant date of the award, is a non-employee director are
subject to the limits of this Section 4.2(d). The maximum number of shares of
Common Stock subject to those awards that are granted under this Plan during any
one calendar year to an individual who, on the grant date of the award, is a
non-employee director is the number of shares that produce a grant date fair
value for the award that, when combined with the grant date fair value of any
other awards granted under this Plan during that same calendar year to that
individual in his or her capacity as a non-employee director, is $375,000;
provided that this limit is $475,000 as to a non-employee director who is
serving as the Chairman of the Board. For purposes of this Section 4.2(d), a
“non-employee director” is an individual who, on the grant date of the award, is
a member of the Board who is not then an officer or employee of the Corporation
or one of its Subsidiaries. For purposes of this Section 4.2(d), “grant date
fair value” means the value of the award as of the date of grant of the award
and as determined using the equity award valuation principles applied in the
Corporation’s financial reporting. The limits of this Section 4.2(d) do not
apply to, and shall be determined without taking into account, any award granted
to an individual who, on the grant date of the award, is an officer or employee
of the Corporation or one of its Subsidiaries. The limits of this Section 4.2(d)
apply on an individual basis and not on an aggregate basis to all non-employee
directors as a group.

Each of the foregoing numerical limits is subject to adjustment as contemplated
by Section 4.3, Section 7.1, and Section 8.10.
4.3.
Awards Settled in Cash, Reissue of Awards and Shares. Except as provided in the
next sentence, shares that are subject to or underlie awards granted under this
Plan which expire or for any reason are cancelled or terminated, are forfeited,
fail to vest, or for any other reason are not paid or delivered under this Plan
shall again be available for subsequent awards under this Plan. Shares that are
exchanged by a participant or withheld by the Corporation as full or partial
payment in connection with any award under this Plan, as well as any shares
exchanged by a participant or withheld by the Corporation or one of its
Subsidiaries to satisfy the tax-related items withholding obligations related to
any award, shall not be available for subsequent awards under this Plan. To the
extent that an award granted under this Plan is settled in cash or a form other
than shares of Common Stock, the shares that would have been delivered had there
been no such cash or other settlement shall not be counted against the shares
available for issuance under this Plan. In the event that shares of Common Stock
are delivered in respect of a dividend equivalent right granted under this Plan,
the number of shares delivered with respect to the award shall be counted
against the Share Limit. (For purposes of clarity, if 1,000 dividend equivalent
rights are granted and outstanding when the Corporation pays a dividend, and 50
shares are delivered in payment of those rights with respect to that dividend,
50 shares shall be counted against the Share Limit). To the extent that shares
of Common Stock are delivered pursuant to the exercise of a stock appreciation
right or stock option granted under this Plan, the number of underlying shares
as to which the exercise related shall be counted against the applicable share
limits under Section 4.2, as opposed to only counting the shares issued. (For
purposes of clarity, if a stock appreciation right relates to 100,000 shares and
is exercised at a time when the payment due to the participant is 15,000 shares,
100,000 shares shall be charged against the applicable share limits under
Section 4.2 with respect to such exercise.) Refer to Section 8.10 for
application of the foregoing share limits with respect to assumed awards. The
foregoing adjustments to the share limits of this Plan are subject to any
applicable limitations under Section 162(m) of the Code with respect to awards
intended to qualify as performance-based compensation thereunder.








--------------------------------------------------------------------------------





4.4.
No Fractional Shares; Minimum Issue. Unless otherwise expressly provided by the
Administrator, no fractional shares shall be delivered under this Plan. The
Administrator may pay cash in lieu of any fractional shares in settlements of
awards under this Plan. The Administrator may from time to time impose a limit
(of not greater than 100 shares) on the minimum number of shares that may be
purchased or exercised as to awards (or any particular type of award) granted
under this Plan unless (as to any particular award) the total number purchased
or exercised is the total number at the time available for purchase or exercise
under the award.



5.AWARDS


5.1.
Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are (subject, in each case, to the no repricing provisions of
Section 3.2):



5.1.1    Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;
otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.5.


5.1.2    Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted. If an otherwise-intended ISO
fails to meet the applicable requirements of Section 422 of the Code, the option
shall be a nonqualified stock option.


5.1.3    Stock Appreciation Rights. A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall be set forth in the applicable award agreement and shall be not less than
100% of the fair market value of a share of Common Stock on the date of grant of
the SAR. The maximum term of a SAR shall be ten (10) years.


5.1.4    Other Awards; Dividend Equivalent Rights. The other types of awards
that may be granted under this Plan include: (a) stock bonuses, restricted
stock, performance stock, restricted stock units, phantom stock or similar
rights to purchase or acquire shares, whether at a fixed or variable price (or
no price) or fixed or





--------------------------------------------------------------------------------





variable ratio related to the Common Stock, and any of which may (but need not)
be fully vested at grant or vest upon the passage of time, the occurrence of one
or more events, the satisfaction of performance criteria or other conditions, or
any combination thereof; (b) any similar derivative securities with a value
derived from the value of or related to the Common Stock and/or returns thereon;
or (c) cash awards. Dividend equivalent rights may be granted as a separate
award or in connection with another award under this Plan; provided, however,
that dividend equivalent rights may not be granted in connection with a stock
option or SAR granted under this Plan. In addition, any dividends and/or
dividend equivalents as to the portion of an award that is subject to
unsatisfied vesting requirements will be subject to termination and forfeiture
to the same extent as the corresponding portion of the award to which they
relate in the event the applicable vesting requirements are not satisfied.


5.2.
Section 162(m) Performance-Based Awards. Without limiting the generality of the
foregoing, any of the types of awards listed in Section 5.1.4 above may be, and
options and SARs granted to officers and employees also may be, granted as
awards intended to satisfy the requirements for “performance-based compensation”
within the meaning of Section 162(m) of the Code. An Award (other than an option
or SAR) intended by the Administrator to satisfy the requirements for
“performance-based compensation” within the meaning of Section 162(m) of the
Code is referred to as a “Qualified Performance-Based Award.” An option or SAR
intended to satisfy the requirements for “performance-based compensation” within
the meaning of Section 162(m) of the Code is referred to as a “Qualifying Option
or SAR.” The grant, vesting, exercisability or payment of Qualified
Performance-Based Awards may depend on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the Business Criteria set forth below (on an absolute or relative
(including, without limitation, relative to the performance of one or more other
companies or upon comparisons of any of the indicators of performance relative
to one or more other companies) basis, any of which may also be expressed as a
growth or decline measure relative to an amount or performance for a prior date
or period) for the Corporation on a consolidated basis or for one or more of the
Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing. Any Qualified Performance-Based Award shall be
subject to the following provisions of this Section 5.2, and a Qualifying Option
or SAR shall be subject to the following provisions of this Section 5.2 only to
the extent expressly set forth below. Nothing in this Plan, however, requires
the Administrator to qualify any award or compensation as “performance-based
compensation” under Section 162(m) of the Code.



5.2.1    Class; Administrator. The eligible class of persons for Qualified
Performance-Based Awards under this Section 5.2, as well as for a Qualifying
Option or SAR, shall be officers and employees of the Corporation or one of its
Subsidiaries. To qualify awards as performance-based under Section 162(m), the
Administrator approving Qualified Performance-Based Awards or a Qualifying
Option or SAR, or making any certification required pursuant to Section 5.2.4,
must constitute a committee consisting solely of two or more outside directors
(as this requirement is applied under Section 162(m) of the Code).


5.2.2    Performance Goals.


(a)
The specific performance goals for Qualified Performance-Based Awards shall be
established based on one or more of the following business criteria (“Business
Criteria”) as selected by the Administrator in its sole discretion: earnings per
share, cash flow (which means cash and cash equivalents derived from either net
cash flow from operations or net cash flow from operations, financing and
investing activities), cash position, regulatory approval, stock price, total
shareholder return, gross revenue, revenue growth, operating income (before or
after taxes), net earnings (before or after interest, taxes, depreciation and/or
amortization), return on equity or on assets or on net investment or on sales,
cost containment or reduction, or any combination thereof. The applicable
performance measurement period may not be less than three months nor more than
10 years.

(b)
The terms of the Qualified Performance-Based Awards may specify the manner, if
any, in which performance targets (or the applicable measure of performance)
shall be adjusted: to mitigate the unbudgeted impact of material, unusual or
nonrecurring gains and losses; to exclude restructuring and/or other
nonrecurring charges; to exclude the effects of financing activities; to exclude
exchange rate effects; to exclude the effects of changes to accounting
principles; to exclude the effects of any statutory adjustments to corporate tax
rates; to exclude the effects of any items of an unusual nature or of
infrequency of occurrence; to exclude the effects of acquisitions or joint
ventures; to exclude the effects of discontinued operations; to assume that any
business divested achieved performance






--------------------------------------------------------------------------------





objectives at targeted levels during the balance of a performance period
following such divestiture or to exclude the effects of any divestiture; to
exclude the effect of any event or transaction referenced in Section 7.1; to
exclude the effects of stock-based compensation; to exclude the award of
bonuses; to exclude amortization of acquired intangible assets; to exclude the
goodwill and intangible asset impairment charges; to exclude the effect of any
other unusual, non-recurring gain or loss, non-operating item or other
extraordinary item; to exclude the costs associated with any of the foregoing or
any potential transaction that if consummated would constitute any of the
foregoing; or to exclude other items specified by the Administrator at the time
of establishing the targets.
(c)
To qualify awards as performance-based under Section 162(m), the applicable
Business Criterion (or Business Criteria, as the case may be) and specific
performance formula, goal or goals (“targets”) must be established and approved
by the Administrator during the first 90 days of the performance period (and, in
the case of performance periods of less than one year, in no event after 25% or
more of the performance period has elapsed) and while performance relating to
such target(s) remains substantially uncertain within the meaning of Section
162(m) of the Code.

5.2.3    Form of Payment; Maximum Qualified Performance-Based Award. Grants or
awards under this Section 5.2 may be paid in cash or shares of Common Stock or
any combination thereof. Qualifying Option or SAR awards granted to any one
participant in any one calendar year shall be subject to the limit set forth in
Section 4.3(b). A Qualified Performance-Based Award shall be subject to the
following applicable limit: (a) in the case of a Qualified Performance-Based
Award where the value of the Award is expressed as a number or range of number
of shares of Common Stock (such as, without limitation, a Qualified
Performance-Based Award in the form of a restricted stock, performance stock, or
stock unit award) or a Qualified Performance-Based Award where the amount of
cash payable upon or following vesting of the award is determined with reference
to the fair market value of a share of Common Stock at such time, the maximum
number of shares of Common Stock which may be subject to such Qualified
Performance-Based Awards described in this clause (a) that are granted to any
one participant in any one calendar year shall not exceed 1,200,000 shares
(counting such shares on a one-for-one basis for this purpose), either
individually or in the aggregate, subject to adjustment as provided in Section
7.1; and (b) in the case of other Qualified Performance-Based Awards (such as a
Qualified Performance-Based Award where the potential payment is a stated cash
amount or range of stated cash amounts, whether the payment is ultimately made
in cash or Common Stock by converting the applicable cash amount into a number
of shares of Common Stock based on the fair market value of a share of Common
Stock upon or following vesting of the award), the aggregate amount of
compensation to be paid to any one participant in respect of all such Qualified
Performance-Based Awards granted to that participant in any one calendar year
shall not exceed $1,000,000. The limits in clauses (a) and (b) in the preceding
sentence are separate, independent limits, and a Qualified Performance-Based
Award shall be subject to the applicable limit but not both limits. For clarity,
an eligible individual may receive, during any applicable year, awards
referenced in clause (a) of this Section 5.2.3 not in excess of the limit of
that clause, awards referenced in clause (b) of this Section 5.2.3 not in excess
of the limit of that clause, Qualifying Option or SAR awards not in excess of
the limit set forth in Section 4.3(b), as well as other types of awards (not
referenced in this Section 5.2.3) under this Plan. Awards that are cancelled
during the year shall be counted against any applicable limits of Section 4.3(b)
and this Section 5.2.3 to the extent required by Section 162(m) of the Code.


5.2.4    Certification of Payment. Before any Qualified Performance-Based Award
is paid and to the extent applicable to qualify the award as performance-based
compensation within the meaning of Section 162(m) of the Code, the Administrator
must certify in writing that the performance target(s) and any other material
terms of the Qualified Performance-Based Award were in fact timely satisfied.


5.2.5    Reservation of Discretion. The Administrator will have the discretion
to determine the restrictions or other limitations of the individual awards
granted under this Section 5.2 including the authority to reduce awards, payouts
or vesting or to pay no awards, in its sole discretion, if the Administrator
preserves such authority at the time of grant by language to this effect in its
authorizing resolutions or otherwise.


5.2.6    Expiration of Grant Authority. As required pursuant to Section 162(m)
of the Code and the regulations promulgated thereunder, the Administrator’s
authority to grant new awards that are intended to qualify as performance-based
compensation within the meaning of Section 162(m) of the Code (other than a
Qualifying Option or SAR) shall terminate upon the first meeting of the
Corporation’s shareholders that





--------------------------------------------------------------------------------





occurs in the fifth year following the year in which the Corporation’s
shareholders first approve this Plan, subject to any subsequent extension that
may be approved by shareholders.
5.3.
Award Agreements. Each award shall be evidenced by a written or electronic award
agreement or notice in a form approved by the Administrator (an “award
agreement”), and, in each case and if required by the Administrator, executed or
otherwise electronically accepted by the recipient of the award in such form and
manner as the Administrator may require.



5.4.
Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose. The
Administrator may also require or permit participants to elect to defer the
issuance of shares or the settlement of awards in cash under such rules and
procedures as it may establish under this Plan. The Administrator may also
provide that deferred settlements include the payment or crediting of interest
or other earnings on the deferral amounts, or the payment or crediting of
dividend equivalents where the deferred amounts are denominated in shares.



5.5.
Consideration for Common Stock or Awards. The purchase price (if any) for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:



•
services rendered by the recipient of such award;

•
cash, check payable to the order of the Corporation, or electronic funds
transfer;

•
notice and third party payment in such manner as may be authorized by the
Administrator;

•
the delivery of previously owned shares of Common Stock;

•
by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

•
subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards.



In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. The Corporation will not
be obligated to deliver any shares unless and until it receives full payment of
the exercise or purchase price therefor and any related withholding obligations
under Section 8.5 and any other conditions to exercise or purchase have been
satisfied. Unless otherwise expressly provided in the applicable award
agreement, the Administrator may at any time eliminate or limit a participant’s
ability to pay any purchase or exercise price of any award or shares by any
method other than cash payment to the Corporation.
5.6.
Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) for a share of Common
Stock on the NASDAQ Stock Market (the “Market”) for the date in question or, if
no sales of Common Stock were reported on the Market on that date, the closing
price (in regular trading) for a share of Common Stock on the Market for the
next preceding day on which sales of Common Stock were reported on the Market.
The Administrator may, however, provide with respect to one or more awards that
the fair market value shall equal the closing price (in regular trading) for a
share of Common Stock on the Market on the last trading day preceding the date
in question or the average of the high and low trading prices of a share of
Common Stock on the Market for the date in question or the most recent trading
day. If the Common Stock is no longer listed or is no longer actively traded on
the Market as of the applicable date, the fair market value of the Common Stock
shall be the value as reasonably determined by the Administrator for purposes of
the award in the circumstances. The Administrator also may adopt a different
methodology for determining fair market value with respect to one or more awards
if a different methodology is necessary or advisable to secure any intended
favorable tax, legal or other treatment for the particular award(s) (for
example, and without limitation, the Administrator may provide that fair market
value for purposes of one or more awards will be based on an average of closing
prices (or the average of high and low daily trading prices) for a specified
period preceding the relevant date).



5.7.Transfer Restrictions.


5.7.1    Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.7 or required by applicable law: (a)
all awards are non-transferable and shall not be subject in any





--------------------------------------------------------------------------------





manner to sale, transfer, anticipation, alienation, assignment, pledge,
encumbrance or charge; (b) awards shall be exercised only by the participant;
and (c) amounts payable or shares issuable pursuant to any award shall be
delivered only to (or for the account of) the participant.


5.7.2    Exceptions. The Administrator may permit awards to be exercised by and
paid to, or otherwise transferred to, other persons or entities pursuant to such
conditions and procedures, including limitations on subsequent transfers, as the
Administrator may, in its sole discretion, establish in writing. Any permitted
transfer shall be subject to compliance with applicable federal, state and
foreign securities and exchange control laws and shall not be for value (other
than nominal consideration, settlement of marital property rights, or for
interests in an entity in which more than 50% of the voting interests are held
by the Eligible Person or by the Eligible Person’s family members).


5.7.3    Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.7.1 shall not apply to:


(a)
transfers to the Corporation (for example, in connection with the expiration or
termination of the award),

(b)
the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,    

(c)
subject to any applicable limitations on ISOs, transfers to a family member (or
former family member) pursuant to a domestic relations order if received by the
Administrator,

(d)
if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

(e)
the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and any
limitations imposed by the Administrator.

5.8.
International Awards. Notwithstanding any provision of this Plan to the
contrary, to comply with the laws in the countries where the Corporation or one
of its Subsidiaries operates or has Eligible Persons, the Administrator, in its
sole discretion, shall have the power and authority to (a) modify the terms and
conditions of any Award granted to Eligible Persons in light of the laws of
jurisdictions where the Eligible Persons work or reside; (b) establish sub-plans
and agreements and determine the exercise or purchase price, methods of exercise
and other terms and procedures and rules, to the extend such actions may be
necessary or advisable, including the adoption or rules, procedures, sub-plans
and agreements applicable to Subsidiaries in particular jurisdictions; provided,
however, that no such sub-plans or agreements and/or modifications shall
increase the Share Limit or otherwise require shareholder approval; (c) take any
action, before or after an award is made, that it deems advisable to obtain
approval or comply with any necessary local governmental regulatory exemptions
or approvals. Without limiting the generality of the foregoing, the
Administrator is specifically authorized to adopt rules, procedures and
sub-plans with provisions that limit or modify rights on eligibility to receive
an award under this Plan or on termination of active service; available methods
of exercise or settlement of an award, payment of tax-related items, the
shifting of employer tax liability to the participant, the withholding
procedures and handling of any share certificates or other indicia of ownership
which may vary with local requirements. The Administrator may also adopt
sub-plans to this Plan intended to allow the Corporation to grant tax-qualified
awards in a particular jurisdiction. Notwithstanding the foregoing, the
Corporation’s obligation to issue any shares of Common Stock or make any other
payment in respect of an award granted under this Plan is subject to compliance
with all applicable laws as provided in Section 8.1 of this Plan.



6.EFFECT OF TERMINATION OF EMPLOYMENT OR SERVICE ON AWARDS


6.1.
General. The Administrator shall establish the effect (if any) of a termination
of employment or service (as defined in the award agreement for purposes of the
applicable award) on the rights and benefits under each award under this Plan
and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries, is not a






--------------------------------------------------------------------------------





member of the Board, and provides other services to the Corporation or one of
its Subsidiaries, the Administrator shall be the sole judge for purposes of this
Plan (unless a contract or the award otherwise provides) of whether the
participant continues to render services to the Corporation or one of its
Subsidiaries and the date, if any, upon which such services shall be deemed to
have terminated.


6.2.
Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise provided by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that,
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In the case of any employee of the Corporation or
one of its Subsidiaries on an approved leave of absence, continued vesting of
the award while on leave from the employ of the Corporation or one of its
Subsidiaries may be suspended until the employee returns to service, unless the
Administrator otherwise provides or applicable law otherwise requires. In no
event shall an award be exercised after the expiration of the term set forth in
the applicable award agreement.



6.3.
Effect of Change of Subsidiary Status. For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation a termination of
employment or service (as defined in the award agreement for purposes of the
applicable award) shall be deemed to have occurred with respect to each Eligible
Person in respect of such Subsidiary who does not continue as an Eligible Person
in respect of the Corporation or another Subsidiary that continues as such after
giving effect to the transaction or other event giving rise to the change in
status unless the Subsidiary that is sold, spun-off or otherwise divested (or
its successor or a direct or indirect parent of such Subsidiary or successor)
assumes the Eligible Person’s award(s) in connection with such transaction.



7.ADJUSTMENTS; ACCELERATION


7.1.
Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, conversion or other
reorganization; any spin-off, split-up, or similar extraordinary dividend
distribution in respect of the Common Stock; or any exchange of Common Stock or
other securities of the Corporation, or any similar, unusual or extraordinary
corporate transaction in respect of the Common Stock; then the Administrator
shall equitably and proportionately adjust (1) the number and type of shares of
Common Stock (or other securities) that thereafter may be made the subject of
awards (including the specific share limits, maximums and numbers of shares set
forth elsewhere in this Plan), (2) the number, amount and type of shares of
Common Stock (or other securities or property) subject to any outstanding
awards, (3) the grant, purchase, or exercise price (which term includes the base
price of any SAR or similar right) of any outstanding awards, and/or (4) the
securities, cash or other property deliverable upon exercise or payment of any
outstanding awards, in each case to the extent necessary to preserve (but not
increase) the level of incentives intended by this Plan and the then-outstanding
awards.

Unless otherwise expressly provided in the applicable award agreement, upon (or,
as may be necessary to effect the adjustment, immediately prior to) any event or
transaction described in the preceding paragraph or a sale of all or
substantially all of the business or assets of the Corporation as an entirety,
the Administrator shall equitably and proportionately adjust the performance
standards applicable to any then-outstanding performance-based awards to the
extent necessary to preserve (but not increase) the level of incentives intended
by this Plan and the then-outstanding performance-based awards.
It is intended that, if possible, any adjustments contemplated by the preceding
two paragraphs be made in a manner that satisfies applicable U.S. legal, tax
(including, without limitation and as applicable in the circumstances, Section
424 of the Code as to ISOs, Section 409A of the Code as to awards intended to
comply therewith and not be subject to taxation thereunder, and Section 162(m)
of the Code as to any award intended to be performance-based compensation
thereunder) and accounting (so as to not trigger any unintended charge to
earnings with respect to such adjustment) requirements.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.





--------------------------------------------------------------------------------





7.2.
Corporate Transactions - Assumption and Termination of Awards. Upon the
occurrence of any of the following: any merger, combination, consolidation,
conversion or other reorganization in connection with which the Corporation does
not survive (or does not survive as a public company in respect of its Common
Stock); any exchange of Common Stock or other securities of the Corporation in
connection with which the Corporation does not survive (or does not survive as a
public company in respect of its Common Stock); a sale of all or substantially
all the business, stock or assets of the Corporation in connection with which
the Corporation does not survive (or does not survive as a public company in
respect of its Common Stock); a dissolution of the Corporation; or any other
event in which the Corporation does not survive (or does not survive as a public
company in respect of its Common Stock); then the Administrator may make
provision for a cash payment in settlement of, or for the termination,
assumption, substitution or exchange of any or all outstanding share-based
awards or the cash, securities or property deliverable to the holder of any or
all outstanding share-based awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event. Upon the occurrence of any event
described in the preceding sentence, then, unless the Administrator has made a
provision for the substitution, assumption, exchange or other continuation or
settlement of the award or the award would otherwise continue in accordance with
its terms in the circumstances: (1) unless otherwise provided in the applicable
award agreement, each then-outstanding option and SAR shall become fully vested,
all shares of restricted stock then outstanding shall fully vest free of
restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award; and (2) each award
shall terminate upon the related event; provided that the holder of an option or
SAR shall be given reasonable advance notice of the impending termination and a
reasonable opportunity to exercise his or her outstanding vested options and
SARs (after giving effect to any accelerated vesting required in the
circumstances) in accordance with their terms before the termination of such
awards (except that in no case shall more than ten days’ notice of the impending
termination be required and any acceleration of vesting and any exercise of any
portion of an award that is so accelerated may be made contingent upon the
actual occurrence of the event).

Without limiting the preceding paragraph, in connection with any event referred
to in the preceding paragraph or any change in control event defined in any
applicable award agreement, the Administrator may, in its discretion, provide
for the accelerated vesting of any award or awards as and to the extent
determined by the Administrator in the circumstances.
For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an event referred to above in this Section 7.2, and/or
is assumed and continued by the surviving entity following such event
(including, without limitation, an entity that, as a result of such event, owns
the Corporation or all or substantially all of the Corporation’s assets directly
or through one or more subsidiaries (a “Parent”)), and confers the right to
purchase or receive, as applicable and subject to vesting and the other terms
and conditions of the award, for each share of Common Stock subject to the award
immediately prior to the event, the consideration (whether cash, shares, or
other securities or property) received in the event by the shareholders of the
Corporation for each share of Common Stock sold or exchanged in such event (or
the consideration received by a majority of the shareholders participating in
such event if the shareholders were offered a choice of consideration);
provided, however, that if the consideration offered for a share of Common Stock
in the event is not solely the ordinary common stock of a successor corporation
or a Parent, the Administrator may provide for the consideration to be received
upon exercise or payment of the award, for each share subject to the award, to
be solely ordinary common stock of the successor corporation or a Parent equal
in fair market value to the per share consideration received by the shareholders
participating in the event.
The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. In the case of an option, SAR or similar right as to which
the per share amount payable upon or in respect of such event is less than or
equal to the exercise or base price of the award, the Administrator may
terminate such award in connection with an event referred to in this Section 7.2
without any payment in respect of such award.
In any of the events referred to in this Section 7.2, the Administrator may take
such action contemplated by this Section 7.2 prior to such event (as opposed to
on the occurrence of such event) to the extent that the Administrator deems the
action necessary to permit the participant to realize the benefits intended to
be conveyed with respect to the underlying shares. Without limiting the
generality of the foregoing, the





--------------------------------------------------------------------------------





Administrator may deem an acceleration and/or termination to occur immediately
prior to the applicable event and, in such circumstances, will reinstate the
original terms of the award if an event giving rise to an acceleration and/or
termination does not occur.
Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.
7.3.
Other Acceleration Rules. The Administrator may override the provisions of
Section 7.2 by express provision in the award agreement and may accord any
Eligible Person a right to refuse any acceleration, whether pursuant to the
award agreement or otherwise, in such circumstances as the Administrator may
approve. The portion of any ISO accelerated in connection with an event referred
to in Section 7.2 (or such other circumstances as may trigger accelerated
vesting of the award) shall remain exercisable as an ISO only to the extent the
applicable $100,000 limitation on ISOs is not exceeded. To the extent exceeded,
the accelerated portion of the option shall be exercisable as a nonqualified
stock option under the Code.



8.OTHER PROVISIONS


8.1.
Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, and/or the
payment of money under this Plan or under awards are subject to compliance with
all applicable federal, state, local and foreign laws, rules and regulations
(including but not limited to state and federal securities law and federal
margin requirements) and to such approvals by any listing, regulatory or
governmental authority, including governmental agencies outside the United
States, as may, in the opinion of counsel for the Corporation, be necessary or
advisable in connection therewith. The person acquiring any securities under
this Plan will, if requested by the Corporation, provide such assurances and
representations to the Corporation as the Administrator may deem necessary or
desirable to assure compliance with all applicable legal and accounting
requirements.



8.2.
No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.



8.3.
No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate his or her employment or other service, with or without cause. Nothing
in this Section 8.3, however, is intended to adversely affect any express
independent right of such person under a separate employment or service contract
other than an award agreement.



8.4.
Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.



8.5.
Tax Withholding. The Corporation and its Subsidiaries, as appropriate shall have
the authority and the right to deduct or withhold or require a participant to
remit to the Corporation or its Subsidiaries an amount sufficient to satisfy any
tax-related items with respect to any tax withholding or taxable event
concerning a participant arising as a result of this Plan or to take any action
as may be necessary in the opinion of the Corporation or its Subsidiaries, as
appropriate, to satisfy withholding obligations for the payment of tax-related
items, including but not limited to (a) withholding from the participant’s wages
or other cash compensation; (b) withholding from the proceeds from the sale of
the shares of Common Stock subject to or






--------------------------------------------------------------------------------





underlying an award either through a voluntary sale or a mandatory sale arranged
by the Corporation on the participant’s behalf; (c) through withholding of
shares of Common Stock underlying the award; or (d) any other method of
withholding deemed acceptable by the Administrator in its sole discretion. The
Corporation shall have no obligation to deliver shares of Common Stock or make
any other payment under or with respect to an award until the participant or
other person has made arrangements acceptable to the Administrator for the
satisfaction of these tax obligations with respect to any tax withholding or
taxable event concerning the participant or such other person arising as a
result of the participant’s participation in this Plan. For purposes of this
Plan, “tax-related items” means federal, state, local or foreign taxes including
but not limited to income tax, social insurance contributions, fringe benefits
tax, payment on account, employment tax, payroll tax and stamp taxes, required
by law to be withheld any employer liability that may be shifted to any
participants.


8.6.Effective Date, Termination and Suspension, Amendments.


8.6.1    Effective Date. This Plan is effective as of March 13, 2017, the date
of its approval by the Board (the “Effective Date”). This Plan shall be
submitted for and subject to shareholder approval no later than twelve months
after the Effective Date. Unless earlier terminated by the Board and subject to
any extension that may be approved by shareholders, this Plan shall terminate at
the close of business on the day before the tenth anniversary of the Effective
Date. After the termination of this Plan either upon such stated termination
date or its earlier termination by the Board, no additional awards may be
granted under this Plan, but previously granted awards (and the authority of the
Administrator with respect thereto, including the authority to amend such
awards) shall remain outstanding in accordance with their applicable terms and
conditions and the terms and conditions of this Plan.


8.6.2    Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.


8.6.3    Shareholder Approval. To the extent then required by applicable law or
deemed necessary or advisable by the Board, any amendment to this Plan shall be
subject to shareholder approval.


8.6.4    Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2.


8.6.5    Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or amendment of any outstanding award agreement
shall, without written consent of the participant, affect in any manner
materially adverse to the participant any rights or benefits of the participant
or obligations of the Corporation under any award granted under this Plan prior
to the effective date of such change. Changes, settlements and other actions
contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6.


8.7.
Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator, a participant shall not be entitled to any privilege of stock
ownership as to any shares of Common Stock not actually delivered to and held of
record by the participant. Except as expressly required by Section 7.1 or
otherwise expressly provided by the Administrator, no adjustment will be made
for dividends or other rights as a shareholder for which a record date is prior
to such date of delivery.



8.8.Governing Law; Construction; Severability.


8.8.1    Choice of Law. This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Washington, without regard to its
conflict of law provisions.


8.8.2    Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.





--------------------------------------------------------------------------------







8.9.
Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.    



8.10.
Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided that
the awards shall reflect adjustments giving effect to the assumption or
substitution consistent with any conversion applicable to the Common Stock (or
the securities otherwise subject to the award) in the transaction and any change
in the issuer of the security. Any shares that are delivered and any awards that
are granted by, or become obligations of, the Corporation, as a result of the
assumption by the Corporation of, or in substitution for, outstanding awards
previously granted by an acquired company (or previously granted by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.



8.11.
Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.



8.12.
No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, board of directors or committees thereof, as the
case may be) to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, (f) any other award, grant, or
payment of incentives or other compensation under any other plan or authority
(or any other action with respect to any benefit, incentive or compensation), or
(g) any other corporate act or proceeding by the Corporation or any Subsidiary.
No participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action.



8.13.
Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans,
arrangements or authority of the Corporation or its Subsidiaries.



8.14.
Clawback Policy. The awards granted under this Plan are subject to the terms of
any recoupment, clawback or similar policy of the Corporation as it may be in
effect from time to time, as well as any similar provisions of applicable law,
any of which could in certain circumstances require repayment or forfeiture of
awards or any shares of Common Stock or other cash or property received with
respect to the awards (including any value received from a disposition of the
shares acquired upon payment of the awards).






